                   Case 2:21-cv-01118-BJR Document 30 Filed 09/13/21 Page 1 of 3




 1                                                   THE HONORABLE BARBARA J. ROTHSTEIN

 2

 3
                                     UNITED STATES DISTRICT COURT
 4                                  WESTERN DISTRICT OF WASHINGTON

 5

 6   VEERA DARUWALLA, MICHAEL MARCH,
     and LAVICIEIA STURDIVANT, individually and
 7   on behalf of classes of similarly situated               No. 2:21-cv-1118-BJR
     individuals,
 8                                                            UNOPPOSED MOTION AND
                      Plaintiffs,                             ORDER TO EXTEND TIME TO
 9                                                            ANSWER COMPLAINT
              v.
10   T-MOBILE USA, INC.,
11                    Defendant.

12

13            Under Western District of Washington Local Rule 7(d)(1) and 10(g), Defendant T-Mobile

14   USA, Inc., moves the Court to extend T-Mobile’s deadline to answer or otherwise respond to the

15   Complaint in the above-captioned action for a total of 30 days through October 15, 2021. Plaintiffs

16   Veera Daruwalla, Michael March, and Lavicieia Sturdivant do not oppose T-Mobile’s requested

17   extension.

18            Good cause exists for this extension because there is a pending motion before the Judicial

19   Panel on Multidistrict Litigation (“JPML”) seeking transfer and coordination or consolidation of

20   related cases for pretrial proceedings under 28 U.S.C. § 1407, filed on August 23, 2021. See In re

21   T-Mobile Customer Data Security Breach Litigation., MDL Docket No. 3019 (ECF No. 1).

22   Plaintiffs in this matter filed the JPML transfer motion and have identified almost 30 other cases

23   to the JPML as related based on their similar nature. Id. (ECF Nos. 1, 8-1, 11, 20). The additional

24
      UNOPPOSED MOTION AND ORDER TO                                   Perkins Coie LLP
      EXTEND TIME TO ANSWER                                      1201 Third Avenue, Suite 4900
                                                                    Seattle, WA 98101-3099
      COMPLAINT                                                      Phone: 206.359.8000
      (No. 2:21-cv-1118-BJR) - 1                                      Fax: 206.359.9000
     153817021.1
                   Case 2:21-cv-01118-BJR Document 30 Filed 09/13/21 Page 2 of 3




 1   30 days will conserve judicial resources by allowing T-Mobile to assess the pending JPML motion

 2   and continue discussions with Plaintiffs’ counsel here and counsel in the related cases before

 3   responding to Plaintiffs’ Complaint.

 4

 5   Dated: September 10, 2021

 6   By: /s/ Steve Y. Koh
     Steve Y. Koh, WSBA No. 23284
 7   Kathleen M. O’Sullivan, WSBA No. 27850
     Lauren J. Tsuji, WSBA No. 55839
 8   PERKINS COIE LLP
     1201 Third Avenue, Suite 4900
 9   Seattle, WA 98101-3099
     Telephone: 206.359.8000
10   Facsimile: 206.359.9000
     E-mail: SKoh@perkinscoie.com
11            KOSullivan@perkinscoie.com
              LTsuji@perkinscoie.com
12
     Kristine McAlister Brown (pro hac vice forthcoming)
13   ALSTON& BIRD LLP
     1201 West Peachtree Street
14   Atlanta, GA 30309
     Telephone: (404) 881-7000
15   Facsimile: (404) 881-7777
     E-Mail: kristy.brown@alston.com
16
     Attorneys for Defendant T-Mobile USA, Inc.
17

18

19

20

21

22

23

24
      UNOPPOSED MOTION AND ORDER TO                                Perkins Coie LLP
      EXTEND TIME TO ANSWER                                   1201 Third Avenue, Suite 4900
                                                                 Seattle, WA 98101-3099
      COMPLAINT                                                   Phone: 206.359.8000
      (No. 2:21-cv-1118-BJR) - 2                                   Fax: 206.359.9000
     153817021.1
                   Case 2:21-cv-01118-BJR Document 30 Filed 09/13/21 Page 3 of 3




 1
                                              ORDER
 2   IT IS SO ORDERED.
 3   Dated this 13th day of September 2021.

 4

 5                                                          s/Barbara J. Rothstein
                                                            Barbara J. Rothstein
 6                                                          U.S. District Court Judge

 7
     Presented by:
 8
     s/_Steve Y. Koh_________________________
 9   Steve Y. Koh, WSBA No. 23284
     Kathleen M. O’Sullivan, WSBA No. 27850
10   Lauren J. Tsuji, WSBA No. 55839
     PERKINS COIE LLP
11   1201 Third Avenue, Suite 4900
     Seattle, WA 98101-3099
12   Telephone: 206.359.8000
     Facsimile: 206.359.9000
13   E-mail: SKoh@perkinscoie.com
              KOSullivan@perkinscoie.com
14            LTsuji@perkinscoie.com

15   Kristine McAlister Brown (pro hac vice forthcoming)
     ALSTON& BIRD LLP
16   1201 West Peachtree Street
     Atlanta, GA 30309
17   Telephone: (404) 881-7000
     Facsimile: (404) 881-7777
18   E-Mail: kristy.brown@alston.com

19   Attorneys for Defendant T-Mobile USA, Inc.

20

21

22

23

24
      UNOPPOSED MOTION AND ORDER TO                             Perkins Coie LLP
      EXTEND TIME TO ANSWER                                1201 Third Avenue, Suite 4900
                                                              Seattle, WA 98101-3099
      COMPLAINT                                                Phone: 206.359.8000
      (No. 2:21-cv-1118-BJR) - 3                                Fax: 206.359.9000
     153817021.1
